DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
Applicant’s election, claim amendments, and remarks filed on 1/17/2022 have been received. Applicant’s election without traverse of Group I, claims 1, 2, and 4, in the reply filed on 1/17/2022 is acknowledged. In the response filed on 1/17/2022, claims 2 and 4 were amended. 
Claims 1, 2, and 4-8 are pending. Claim 3 is canceled. Claims 5-8 are withdrawn from consideration. Claims 1, 2, and 4 are rejected. 

Election/Restrictions
Claims 5-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/17/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of pre-AIA  35 U.S.C. 102(b):
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The following is a quotation of 35 U.S.C. 102(A)(1):
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(b) as being anticipated by Shaochuan et al., CN 106260793 A; as evidenced by Premratanachai et al., Review of the anticancer activities of bee products. 
Note the citations reference the English language translation of Shaochuan mailed on 11/22/2021. 
Shaochuan discloses bee bread (bee feed, para 0009) comprising base material (dry powder material, para 0015), antioxidants (para 0016), hydrophilic colloid (starch, para 0017), ethanol (para 0023), water (para 0016), and propolis (para 0023). 
As evidenced by Premratanachai et al., Review of the anticancer activities of bee products, propolis contains astaxanthin (“astaxanthin and flavonoids in propolis”, p. 339, col. 2, 1st full para). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shaochuan et al., CN 106260793 A; in view of Chew et al., US 2006/0217445 A1; as evidenced by Premratanachai et al., Review of the anticancer activities of bee products. 
Note the citations reference the English language translation of Shaochuan mailed on 11/22/2021. 
Regarding claim 1: If Shaochuan alone is insufficient to disclose the claimed bee bread, then Shaochuan in view of Chew renders the claims prima facie obvious. 
Shaochuan discloses bee bread (bee feed, para 0009) comprising base material (dry powder material, para 0015), antioxidants (para 0016), hydrophilic colloid (starch, para 0017), ethanol (para 0023), and water (para 0016). 
NOTE: Shaochuan discloses the product contains propolis (para 0023). 
As evidenced by Premratanachai et al., Review of the anticancer activities of bee products, propolis contains astaxanthin (“astaxanthin and flavonoids in propolis”, p. 339, col. 2, 1st full para). 
Shaochuan does not disclose the antioxidant can be astaxanthin. 
Chew discloses astaxanthin is a carotenoid with a unique molecular structure that gives it powerful antioxidant function (para 0048). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to make a bee bread comprising antioxidant, as taught in Shaochuan, wherein the antioxidant is astaxanthin, as taught in Chew, to obtain a bee bread containing astaxanthin. One of ordinary skill in the art at the time the invention was filed would have been motivated to use astaxanthin because it has powerful antioxidant function (Chew, para 0048).
Regarding claim 2: Shaochuan discloses the bee bread comprises base material (dry powder material) that includes 50-80% pollen (para 0017) and 7-22% fermented soybean meal (para 0017). 
Shaochuan does not disclose the base material (dry powder material) comprises 50% of fermented soybean. 
Per MPEP 2144.05 II, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. A change in form, proportions, or degree will not sustain a patent. It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.
Note the discussion in In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.) The present case is similar to the situation in Aller. In Aller, the claimed invention recited a concentration that was higher than that disclosed in the prior art. However, the court held the claimed concentration was obvious over the prior art. In the present case, like Aller, the claimed concentration is different than that of the prior art. As such, the claimed concentration of fermented soybean meal represents the mere carrying forward of an original patented conception involving only change of proportions or degree. Therefore, the claimed invention is not such an invention as will sustain a patent.

Claims 1, 2, and 4 are rejected under 35 U.S.C. 103(a) as being unpatentable over EITHER ONE OF Shaochuan et al., CN 106260793 A; as evidenced by Premratanachai et al., Review of the anticancer activities of bee products; in view of Cohen et al., US 2006/0148378 A1; OR Shaochuan et al., CN 106260793 A; in view of Chew et al., US 2006/0217445 A1; as evidenced by Premratanachai et al., Review of the anticancer activities of bee products as applied to claims 1 and 2 above, and in further view of Cohen et al., US 2006/0148378 A1. 
Note the citations reference the English language translation of Shaochuan mailed on 11/22/2021. 
Shaochuan and Shaochuan in view of Chew is relied on as above. 
Regarding claim 4: Shaochuan discloses the product contains emulsifier (para 0019). 
Shaochuan and Shaochuan in view of Chew does not disclose the hydrophilic colloid is xanthan gum, gelatin, carrageenan, pectin, Arabic gum. 
Cohen is drawn to artificial diets for honey bees (title). Cohen discloses the diet may contain one or more hydrocolloid sources including xanthan gum, carrageenan, pectin, and Arabic gum (para 0043). Cohen discloses the hydrocolloids function as emulsifiers (para 0043). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to substitute the undisclosed emulsifier, as taught in Shaochuan, with a hydrocolloid that may be one or more of xanthan gum, carrageenan, pectin, and Arabic gum, as taught in Cohen, to obtain a bee bread comprising one or more of xanthan gum, carrageenan, pectin, and Arabic gum. In the present case, one having ordinary skill in the art at the time the invention was filed would expect the substitution would yield the predictable result of obtaining a bee bread comprising an emulsifier, wherein the emulsifier is one or more of xanthan gum, carrageenan, pectin, and Arabic gum. The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. MPEP 2143 B. In the present case, Shaochuan discloses the product contains emulsifier (para 0019). Cohen discloses xanthan gum, carrageenan, pectin, and Arabic gum are known hydrocolloids that can be used in bee feeds to provide emulsifier functionality. 
Regarding claims 1 and 2: Cohen’s hydrocolloids are encompassed within the breadth of the claim 1 hydrocolloids. The discussions of the other limitations of claims 1 and 2 apply here as above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571)270-7372. The examiner can normally be reached M-F, 9 am-4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coupe Anita can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter A Moore/Primary Examiner, Art Unit 3619